     Case 2:18-cv-01055-WBS-AC Document 52 Filed 08/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   LARRY GIRALDES, JR.,                              No. 2:18-cv-1055 WBS AC P
12                      Plaintiff,
13          v.                                         ORDER
14   D. BAUGHMAN, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 19, 2021, the magistrate judge issued findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within twenty-one days. ECF No. 50. Plaintiff

23   has filed objections to the findings and recommendations. ECF No. 51.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ////
                                                      1
     Case 2:18-cv-01055-WBS-AC Document 52 Filed 08/16/21 Page 2 of 2


 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1. The findings and recommendations issued July 19, 2021 (ECF No. 50), are ADOPTED

 3   in full, and

 4             2. Plaintiff’s motion for a preliminary injunction (ECF No. 49) is DENIED.

 5   Dated: August 13, 2021

 6

 7

 8

 9

10   gira1055.805

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
